DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2018, 03/29,/2019, 06/24/2019 and 04/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13, 16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: it is unclear how or what applies “a releasing force” to the deformable force transfer element.
Claims 11, 12 and 19 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, deficiency from parent claim 10.

Claim 13, it is unclear what structural limitation is defined by “the deformable force transfer element is configured to prevent a break of the slider due to mechanical overload by using deformation” since plastic deformation is a type of deformation.
Claim 16, it is unclear what contact is being referred to by “wherein contacts are positively driven” or what the structure the term “positively driven” implies.  Appropriate clarification is required.
Claim 18, it is unclear what structure is defined by “the locked state comprises overcurrent-induced welding.”  What does “overcurrent-induced welding” mean?  It is unclear how this term applies to the claimed structure.  Appropriate clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Hoffmann et al. [US 2015/0042423].
Claim 1, Hoffmann et al. discloses an electromagnetic switch [figure 2], comprising: an armature [12]; a slider [62] configured to manually move to actuate the armature [paragraph 0093]; and a deformable force transfer element [23/38] positioned between the slider [62] and the armature [12; figures 1 and 2], wherein the slider is configured to be pressed against the deformable force transfer element to actuate the armature with a press force [paragraph 0039], and wherein the deformable force transfer element [23/38] is configured to deform when a press force threshold value is exceeded to limit a transferable force from the slider onto the armature [portions 23b/38b are spring and will deform when slider 62 applies pressure in excess of the spring constant]. 
Claim 2, Hoffmann et al. discloses the electromagnetic switch according to claim 1, wherein the deformable force transfer element [23/38] is connected, to the armature [paragraph 0032 and 0034]. 
Claim 3, Hoffmann et al. discloses the electromagnetic switch according to claim 1, wherein the deformable force transfer element [23/38] is plastically or elastically deformed [both 23 and 38 are springs and therefor elastically deformable; paragraphs 0032 and 0034]. 
Claim 4, Hoffmann et al. discloses the electromagnetic switch according to claim 1, wherein the deformable force transfer element [23/38] comprises a deformable tongue [23b/38b], wherein the slider is configured to be pressed against the deformable tongue, 
Claim 5, Hoffmann et al. discloses the electromagnetic switch according to claim 4, wherein the deformable force transfer element [23/38] is surrounded by a circumferential frame [23c/38c] that is fixed to the armature, wherein a window [the spaces between 23b/38b and 23c respectively] is formed in the circumferential frame [paragraph 0034], and wherein the deformable tongue [23b/38b] is mounted on one side on the circumferential frame and a deformation of the deformable force transfer element is absorbed at least partially by the window [figure 1]. 
Claim 6, Hoffmann et al. discloses the electromagnetic switch according to claim 5, wherein the deformable tongue is formed by a partial surrounding slit from a piece of material, wherein the circumferential frame surrounds the partial surrounding slit, and wherein the deformable tongue is cut free from the piece of material by the partial surrounding slit and protrudes from a plane of the piece of material.  The Examiner notes that the limitation of how the tongue of formed is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.  The end product as taught by Hoffmann et al. has a tongue [23b/38b] free from the frame portion [23c/38c].

Claim 8, Hoffmann et al. discloses the electromagnetic switch according to claim 4, wherein the press force threshold value is based at least in part on a geometrical form of the deformable tongue [inherently disclosed, the shape of the elastic tongue dictates its interaction with the slider which produced the holding force, i.e. increasing the height of the tongue would then increase the pressure applied by the slider]. 
Claim 9, Hoffmann et al. discloses the electromagnetic switch according to claim 1, wherein the deformable force transfer element [23/68] is configured to transfer the press force from the slider to the armature [12] to actuate the armature when the press force does not exceed the press force threshold value [paragraphs 0032, 0034 and 0039]. 
Claim 10, as best understood, Hoffmann et al. discloses the electromagnetic switch according to claim 1, further comprising: an electromechanical contact [30] configured to freely release in a non-locked contact state [current free coil; paragraph 0040], wherein the electromechanical contact is released by the armature by a releasing force on the deformable force transfer element, and wherein the press force threshold value is greater than the releasing force. 
Claim 11, as best understood, Hoffmann et al. discloses the electromagnetic switch according to claim 10, wherein the electromechanical contact in a locked state [current applied to the coil; paragraph 0040] is not released by the releasing force, and wherein the deformable force transfer element is configured to prevent a release of the electromechanical contact in the locked state by using deformation. 

Claim 13, as best understood, Hoffmann et al. discloses the electromagnetic switch according to claim 1, wherein the deformable force transfer [23/38] element is configured to prevent a break of the slider due to mechanical overload by using deformation [the transfer element is made from an elastic spring which is deformable, paragraphs 0032 and 0034].
Claim 14, Hoffmann et al. discloses the electromagnetic switch according to claim 1, wherein the deformable force transfer element [23/38] is formed as a single piece [figure 5, each of 23/38 is formed as a single piece; paragraphs 0032 and 0034]. 
Claim 15, Hoffmann et al. discloses the electromagnetic switch according to claim 1, wherein the electromagnetic switch is a relay [abs, paragraph 0011].
Claim 16, as best understood, Hoffmann et al. discloses the electromagnetic switch according to claim 1, wherein contacts are positively driven [paragraph 0040, the coil is energized to close the contacts 31/32].
Claim 17, Hoffmann et al. discloses the electromagnetic switch according to claim 2, wherein the deformable force transfer element is materially or frictionally connected to the armature [via mounting tabs 23c/38c; paragraphs 0032, 0034]. 

Claim 20, Hoffmann et al. discloses the electromagnetic switch according to claim 14, wherein the deformable force transfer element is formed from metal [paragraphs 0032, 0034].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/BERNARD ROJAS/           Primary Examiner, Art Unit 2837